DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-7 have been examined in this application.  This communication is the first action on the merits of these claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the four protective side panels being configured to extend must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 20 discloses “said said center handle locking mechanism” and appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitations “wherein said hinged locking pin secures said protective panels upright when in use” and “wherein said forward handle, said center handle, said forward handle locking mechanism, and said center handle locking mechanism are configured to lock said protective side panels in a flat configuration when folded, secured and not in use” fail to comply with the written description because these limitations are not described in the specification.  The specification describes the hinged locking pin ensuring that the walkway remaining in a securely-locked and safe position when unfolded and extended for use, but there is no link between the hinged locking pin and securing the protective panels upright, which is instead accomplished via locking mechanisms 19.  Furthermore, the specification describes the handle locking mechanisms locking the walkway into a closed position when not extended for use, but there is no description of the handles or handle locking mechanisms locking the protective side panels in a flat configuration, which is instead accomplished via fasteners 10 and 17.  
Claims 2-5 are dependent on claim 1 and do not correct the written description issues of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: raised center fastener studs 17 on the right upper and lower side panels.  Circular center fastener holes alone are not able to fasten any portion of the protective side panels, and therefore do not comprise a means for securing said protective side panels in a folded configuration.
Claim 7 recites the limitation “a center handle” in line 2.  This limitation renders the claim indefinite because it is unclear if this is the same center handle previous disclosed in claim 6, line 4, or if it is a new center handle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,119,634 to Myrick in view of US Patent Number 1,462,541 to Gallagher, US Patent Number 1,639,879 to Buffington, and US Patent Number 5,347,672 to Everard.

Regarding claim 1, Myrick discloses a portable, folding walkway adapted to help move an animal from one surface to another surface (ramp 10), said walkway comprising:
A first (upper unit 12) and a second walkway surface (lower unit 14) connected by a center hinge joint, comprising a plurality of interlocking tubular flanged collar hinge protrusions (pivot flanges 40) with a center hinge pin (pivot pin 28);
Four rectangular protective side panels adjacent to said first and second walkway surfaces (sidewalls 36);
Wherein said first walkway surface includes a center handle (handlebars 34), a center handle locking mechanism (detents 38 provide a locking mechanism that locks handlebars 34 in position in the folded configuration, as shown in Figure 6), and a hinged locking pin (latching pin 18);
Myrick does not disclose the four protective side panels are attached to said first and second walkway surfaces by a metal rod, and said four protective side panels being configured to fold and interlock to lay in a flat configuration, wherein said protective side panels are offset in relation to said hinge and are configured to ensure said protective panels fit flush along said walkway’s upper surface when folded, secured and not in use.  However, these limitations are taught by Gallagher.  Gallagher discloses a portable bridge having protective side panels 8 secured to a walkway surface 5 by a metal rod 10, column 2, lines 2-3 discloses the side walls being “swung inwardly into contact with the bottom wall 5”, and Figure 2 shows the side walls 8 being offset in relation to the hinge formed by pin 10.  It would be obvious to a person having ordinary skill in the art to modify Myrick using the teachings from Gallagher in order to prevent animals from falling off the ramp.  
Myrick and Gallagher do not disclose each of said four protective side panels comprising an upright locking mechanism for locking said four protective side panels in an upright position.  However, this limitation is taught by Buffington.  Buffington discloses a ramp 10 comprising multiple side walls 15, each of the side walls 15 comprising an upright locking mechanism (lateral arm 23) for locking the side walls in an upright position (see column 2, line 109 to column 3, line 39 and Figure 6).  It would be obvious to a person having ordinary skill in the art to modify Myrick using the teachings from Buffington in order to keep the side walls from accidentally collapsing and potentially injuring the animals.
Myrick does not disclose a forward handle and a forward handle locking mechanism.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional handles along the ramp to make the ramp easier to carry, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Myrick, as best understood, does not disclose said hinged locking pin securing said protective panels upright when in use, and wherein said forward handle, said center handle, said forward handle locking mechanism, and said center handle locking mechanism are configured to lock said protective side panels in a flat configuration when folded, secured and not in use.  However, aside from the new matter issues discussed above, Buffington teaches the use of lateral arms 23 to secure the protective panels upright when in use, and Figures 3 and 5 show locking mechanisms configured to lock the protective side panels 15 in a flat configuration when folded, secured and not in use.  It would be obvious to a person having ordinary kill in the art to modify Myrick and Buffington to use other ways to lock various components into place as a substitution of known types of locking mechanisms.  
Myrick does not disclose said four protective side panels are configured to extend.  However, this limitation is taught by Everard.  Everard discloses a portable ramp having telescoping rails 13a and 13b that are configured to extend.  It would be obvious to a person having ordinary skill in the art to modify Myrick using the teachings from Everard in order to expand the side walls to cover any gaps or to provide further protection and guidance.

Regarding claim 2 (dependent on claim 1), Myrick as modified further teaches both of said forward handle and said center handle lock in a folding position (see Figure 6).  

Regarding claim 3 (dependent on claim 1), Myrick discloses said hinged locking pin connects to a first hinged locking pin locking mechanism of said first walkway surface when said walkway is in a folded position, and wherein said hinged locking pins rotates 180 degrees and connect to a second hinged locking pin locking mechanism of said second walkway surface to lock said walkway when said walkway is in a straight position.  Figure 6 shows latching pin 18 connecting to a first hinged locking pin locking mechanism 20 of said first walkway surface 14 in the folded position and Figures 7 shows latching pin 18 rotated 180 degrees and connected to the other locking mechanism 20 of second walkway surface 12 in the straight position.

Regarding claim 4 (dependent on claim 1), Gallagher further teaches said four protective side panels are configured to be flush against said first and second walkway surfaces. Column 2, lines 2-3 discloses the side walls being “swung inwardly into contact with the bottom wall 5”.

Regarding claim 5 (dependent on claim 1), Buffington further teaches a means for securing said protective side panels in a folded configuration (see Figure 5).
Buffington does not disclose the means are circular center fastener holes located on the left upper and lower said protective side panels.  However, having disclosed a means for securing the protective side panels in a folded configuration, it would be obvious to a person having ordinary skill in the art to use other ways to lock various components into place as a substitution of known types of locking mechanisms.  

Regarding claim 6, Myrick discloses a portable, folding walkway adapted to help move an animal from one surface to another surface (ramp 10), said walkway comprising:
A first (upper unit 12) and a second walkway surface (lower unit 14), wherein said first walkway surface includes a center handle (handlebars 34); and 
Four protective side panels adjacent to said first and second walkway surfaces (sidewalls 36);
One hinged locking pin, wherein said hinged locking pin connects to a first hinged locking pin locking mechanism of said first walkway surface when said walkway is in a folded position, and wherein said hinged locking pins rotate 180 degrees and connect to a second hinged locking pin locking mechanism of said second walkway surface to lock said walkway when said walkway is in a straight position (Figure 6 shows latching pin 18 connecting to a first hinged locking pin locking mechanism 20 of said first walkway surface 14 in the folded position and Figures 7 shows latching pin 18 rotated 180 degrees and connected to the other locking mechanism 20 of second walkway surface 12 in the straight position connected by a center hinge joint, comprising a plurality of interlocking tubular flanged collar hinge protrusions (pivot flanges 40) with a center hinge pin (pivot pin 28)).
Myrick does not disclose a forward handle and a forward handle locking mechanism.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional handles along the ramp to make the ramp easier to carry, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Myrick does not disclose the four protective side panels are attached to said first and second walkway surfaces by a metal rod, said four protective side panels are configured to be flush against said first and second walkway surfaces, said four protective side panels being configured to interlock and fold to lay flat.  However, these limitations are taught by Gallagher.  Gallagher discloses a portable bridge having protective side panels 8 secured to a walkway surface 5 by a metal rod 10, column 2, lines 2-3 discloses the side walls being “swung inwardly into contact with the bottom wall 5”.  It would be obvious to a person having ordinary skill in the art to modify Myrick using the teachings from Gallagher in order to prevent animals from falling off the ramp.  
Myrick and Gallagher do not disclose each of said four protective side panels including a protrusion that is configured to lock to a semi-cylindrical notch for locking said four protective side panels in an upright position.  However, this limitation is taught by Buffington.  Buffington discloses a ramp 10 comprising multiple side walls 15, each of the side walls 15 comprising a protrusion (lateral arm 23) that is configured to lock to a semi-cylindrical notch (stirrup 24) for locking the side walls in an upright position.  It would be obvious to a person having ordinary skill in the art to modify Myrick using the teachings from Buffington in order to keep the side walls from accidentally collapsing and potentially injuring the animals.
Myrick and Buffington do not disclose the protrusion and notch being centrally located.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the protrusion and notch in the center to evenly spread forces along the side walls, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Myrick does not disclose said four protective side panels are configured extend by sliding the panels.  However, this limitation is taught by Everard.  Everard discloses a portable ramp having telescoping rails 13a and 13b that are configured to extend.  It would be obvious to a person having ordinary skill in the art to modify Myrick using the teachings from Everard in order to expand the side walls to cover any gaps or to provide further protection and guidance.
Myrick and Everard do not disclose the side panels being increased in height by sliding the panels in an upward direction.  However, having disclose an expandable side panel, it would be obvious to a person having ordinary skill in the art to make the panels expandable in other directions in order to adjust the ramp and side walls for different types of animals.  

Regarding claim 7 (dependent on claim 6), Myrick as modified further teaches said forward handle locking in a folding position to a forward handle securing mechanism and a center handle locks in a folding position to a center handle securing mechanism on said second walkway surface.  Figure 6 shows handlebars 34 locking in a folding position to cutout 32 on the other half of the ramp when locked in a folding position by detents 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642